
	

115 S1453 IS: Strengthening the Addiction Treatment Workforce Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1453
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Mr. Donnelly (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To allow the  Secretary of Health and Human Services to designate certain substance use disorder
			 treatment facilities as eligible for National Health Service Corps
			 service.
	
	
		1.Short title
 This Act may be cited as the Strengthening the Addiction Treatment Workforce Act.
 2.Substance use disorder treatment facilitiesSection 332(a)(2) of the Public Health Service Act (42 U.S.C. 254e(a)(2)) is amended— (1)in subparagraph (C), by striking ; and and inserting a semicolon;
 (2)in subparagraph (D), by striking the period and inserting ; and; and (3)by adding at the end the following:
				
 (E)a substance use disorder treatment facility that— (i)provides treatment for substance use disorders through, at a minimum, outpatient counseling, medication-assisted treatment using drugs approved by the Food and Drug Administration, other evidence-based ambulatory services, or residential treatment services;
 (ii)provides other evidence-based opioid addiction treatment and recovery services; (iii)is primarily engaged in serving individuals living with, or in recovery from, substance use disorders; and
 (iv)has any license, certification, or accreditation required by the State. .  